DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a DIV of 15/991,441 filed 05/29/2018, which is now PAT 10702263 is acknowledged. 

Allowable Subject Matter
Claim 1 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claim 1, the prior art fails to disclose, in combination with other limitations of the claim, a method for closing an opening in biological comprise a suture guide sub-system comprising a suture retention clip having a flexible extended door region intersects the longitudinal axis of the second suture passer lumen, wherein the flexible extended door region forms a suture capture door that obstructs passage of the suture passer sub-system through said second suture passer lumen when the suture capture door is in a closed position.
The prior art US 7,063,710 to Takamoto et al. discloses intracardiac suture device having first and second suture passer lumen, a needle with suture attached and a suture receiving member but fails to disclose a suture retention clip having a flexible extended door region intersects the longitudinal axis of the second suture passer lumen, wherein the flexible extended door region forms a suture capture door that obstructs passage of the suture passer cannula when in closed position, US 6,451,031 to Kontos discloses blood vessel suturing device with single guide-sire/needle receiving lumen, US 2005/0154403 to Sauer et al. discloses running stitch suturing device, US 2006/0069397 to Nobles et al. discloses handle for suturing apparatus, US 2007/0032799 to Pantages et al. discloses vascular suturing device, and US 9,155,533 to Henrichsen et al. discloses soft tissue defect device and associated method. These prior arts references taken alone or in combination do not anticipate or make obvious applicant claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771